NOTIFICATION OF LATE RECORD
Court of Appeals No., if known:       04-15-00041-CV
Trial Court Style:       Michael C. Middleton v. Templeton Mortgage Corporation, et al.______
                                                                                     FILED IN
                                                                                     4th COURT OF APPEALS
Trial Court No.:       10-422 and 10-422-A                                            SAN ANTONIO, TEXAS
                                                                                     2/24/2015 10:18:45 AM
I am the official responsible for preparing the reporter’s record in the          above-referenced appeal. The
                                                                                         KEITH E. HOTTLE
approximate date of trial was:    3/14/13 and 10/15/14                                         Clerk

The record was originally due:                  2/12/15


I anticipate the length of the record to be:           40 pages


I am unable to file the record by the date such record is due because [check one]:
[X]     the appellant is not entitled to appeal without paying the fee, and the appellant has failed to pay the
        fee or make arrangements to pay the fee for preparing such record.

[ ]     my other duties or activities preclude working on the record and include the following:




[ ]     Other. Explain:




I anticipate the record will be completed by:                     2/28/15


I, as the undersigned court official, certify that a copy of this Notification of Late Record has been served
by first class mail or faxed to the parties to the judgment or order being appealed.

Date:          2/24/15                 Signature:
                                       Printed
                                       Name:              Tami L. Wolff

                                       Title:          Court Reporter


                                              Acknowledgment
                                     (To be completed by notary or court clerk)
State of Texas                 §
County of _____________        §
Before me, the undersigned authority, on this day personally appeared _____________________________,
known to me to be the person whose name is subscribed to the foregoing instrument and acknowledged to
me that she executed the same for the reasons expressed therein.

Date: ______________________      Signature: ______________________________________________
Seal:                             Printed
                                  Name: _________________________________________________